Citation Nr: 1432110	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a lung disability to include aspergillosis and chronic obstructive pulmonary disease (COPD), as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1981 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision by the Sioux Falls, South Dakota Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

The Veteran's aspergillosis and COPD are not etiologically related to his active service, to include asbestos exposure therein.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, to include aspergillosis and COPD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter in December 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VAs duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.

The Veteran was also provided with two VA examinations dated April 2010 and June 2012, which the Board finds to be adequate for rating purposes, as the examiners had full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Legal Criteria and Analysis

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In this case, the Veteran is seeking service connection for a lung disability to include aspergillosis and COPD, which he claims is the result of exposure to asbestos and other contaminants during his military service.

A review of the Veteran's service personnel records (SPRs) shows that during his active service, the Veteran served aboard the USS Forrestal primarily as signalman.  The SPRs also reflect that during the period of January 1983 to May 1985, the period of claimed exposure, the Veteran was assigned to the USS Forrestal during tear down of the vessel.  

The Veteran's service treatment records (STRs) show that over the course of his active service he was afforded several medical examinations for various purposes which included examinations upon enlistment, re-enlistment and separation.  The reports from these examinations show that on clinical evaluation, the Veteran's chest and lungs were consistently found to be normal.  There is no documented history of shortness of breath, pain or pressure in his chest, or chronic cough.  STRs also show the Veteran was evaluated to participate in the Navy's asbestos medical surveillance program in 1982, shortly after enlisting,  June 1986, and in November 1987.  In 1982, he reported no exposure to asbestos, while in 1986 and 1987, he reported exposure, but that he did not work directly with asbestos.  He also confirmed that he smoked.  The 1987 report reflects that the Veteran's asbestos exposure level was deemed insignificant, and he was not selected as a candidate for the program.

The Veteran's claims file reflects periodic visits to the Sioux Falls VA Medical Center (VAMC).  Beginning December 2001, the Veteran's primary care physician observed that the Veteran had a dry cough but no respiratory distress.  During subsequent visits in January 2003 and August 2004, the Veteran's lungs were found to be clear to auscultation.  In December 2007, the Veteran was seen at the VAMC for an emergent event, but was transferred to Sanford University of South Dakota Medical Center (Sanford) due to respiratory and renal failure.  A computed tomography (CT) scan of the chest at that time revealed severe COPD with patchy infiltrates.

In January 2008, during follow up, VA treatment records indicated the Veteran had interstial edema, small pleural effusion, and noted possible congestive failure and emphysema.  

In July 2011, the Veteran was seen at the VAMC by his primary care physician for ongoing health care treatment.  At that time, the physician noted in her assessment plan that the Veteran's COPD/asthma was thought to have started years ago while working in shipyards during service and has continued and progressed.  She noted the Veteran's history of significant tobacco abuse and exposure to inhalants but stated that, based on the Veteran's reported history, it sounded like he also had significant noxious exposure that started his COPD while in service, citing asbestosis, carpentry dust and dirt.  As this medical record indicated that the Veteran's pulmonary ailments may be related to service, VA obtained further development of the medical evidence on this question.  

The Veteran was afforded a VA examination in April 2010, at which time the examiner noted that the Veteran's work history included in-service exposure to noxious chemicals, dust and cigarettes, as well as post-service occupational exposure to include grain dust and construction dust.  Upon review of the claims file history, the examiner opined that the Veteran's COPD was less likely as not related to his time in service, noting that there was no evidence of pleural plaques on any scans to suggest asbestosis.

In June 2012, the Veteran received another VA respiratory examination.  The examiner did a thorough review of the claims file and noted the Veteran's pre-enlistment occupations as grinder operator and pipe layer, as well as post-service occupation as grain truck driver.  He also noted the Veteran's significant history of smoking 2 packs per day since the 1970's, "which is a significant risk factor for lung disease, to include aspergillosis and COPD."  Based on his extensive review of the entire claims file, he also opined that it was less likely than not that the Veteran's current respiratory condition of aspergillosis and COPD was due to the Veteran's exposure to asbestos or chemical dust in service.  The examiner explained that the Veteran's VA treatment records contained no reports of shortness of breath until 2006, at which time the primary care provider felt that it was due to low exercise activity and to smoking.  The VA examiner reviewed numerous chest x-rays and CT scans and found no evidence of asbestos plaques on any of them.  Upon review of the primary care notes dated July 2011, he observed that the primary care physician had stated that in-service asbestos exposure could be the cause of the Veteran's lung disability, but no evaluation or rationale was offered to support that conclusion.

The Board notes that the Veteran is competent to testify regarding the time when he first noticed breathing difficulties, which he reported to be during physical training (PT) in 1989.  Indeed, the Veteran is competent to describe any symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Veteran is certainly competent to testify as to experiencing symptoms such as difficulty breathing, coughing, or shortness of breath.  He is not, however, competent and with appropriate medical training to offer an opinion as to a complex medical issue, such as attributing his shortness of breath to a specific diagnosis of COPD, or other lung disability, due to asbestos or other contaminant.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

While the Veteran's respiratory symptoms and lung disabilities are indeed serious, the evidence unfortunately does not show that the Veteran's current diagnoses of aspergillosis or COPD are due to active service.  There is no evidence that the Veteran was treated for symptoms related to COPD or other lung conditions while on active service.  The first diagnosis of COPD occurred in December 2007, 19 years following separation from active service, while the aspergillosis diagnosis was in 2010.  In the numerous x-rays and CT scans, there are no pleural plaques or other evidence showing asbestos related lung disease, such as asbestosis or mesothelioma.  Both VA examination reports noted the Veteran's pre-service and post-service occupational dust exposure as well as his significant smoking history as a risk factor for lung disease, and concluded that the Veteran's current lung disability was less likely than not related to exposure to asbestos during active service.  

In sum, the evidence fails to establish that the Veteran's lung disability, to include aspergillosis and COPD, is etiologically related to his time in service.  Accordingly, entitlement to service connection for a lung disability to include aspergillosis and COPD, must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a lung disability, to include aspergillosis and COPD, as due to asbestos exposure, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


